Case: 20-60748     Document: 00516370816         Page: 1   Date Filed: 06/24/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 24, 2022
                                  No. 20-60748                        Lyle W. Cayce
                                                                           Clerk

   Javier Garza-Flores,

                                                                    Petitioner,

                                      versus

   Alejandro Mayorkas, Secretary, U.S. Department of Homeland
   Security,

                                                                   Respondent.


         On Petition for Review of Reinstatement of Removal Order by
                    the Department of Homeland Security
                           Agency No. 076-817-858


   Before King, Graves, and Ho, Circuit Judges.
   James C. Ho, Circuit Judge:
         U.S. citizens usually know that they’re U.S. citizens. But not always.
         You’re a U.S. citizen—and have been from the moment you were
   born—if you were born in the United States and subject to U.S. jurisdiction.
   See 8 U.S.C. § 1401(a). See also U.S. Const. amend XIV, § 1.
         But what if you were born outside the United States? You may also
   be a natural born U.S. citizen. But that may turn on which year you were
   born; whether one or both of your parents were U.S. citizens at the time;
Case: 20-60748       Document: 00516370816           Page: 2   Date Filed: 06/24/2022




                                      No. 20-60748


   whether your parents were married to each other at the time, or whether
   paternity can otherwise be legally established; and when and for how long
   your parents resided in the United States, both cumulatively and in the years
   before your birth. See 8 U.S.C. §§ 1401, 1409.
            Moreover, it may prove difficult to establish such obsolete facts as
   where your parents lived many years ago, and exactly how long they lived
   there.     A factfinder may have to sift through whatever personal
   documentation remains available and determine what inferences may be
   drawn accordingly.
            That’s precisely what’s at issue here. For years, Petitioner Javier
   Garza-Flores did not believe he had a valid claim to U.S. citizenship. But
   now he thinks that he does. And he has presented documentary evidence
   sufficient to demonstrate, at a minimum, a genuine issue of material fact
   concerning his claim of U.S. citizenship.
            That is enough to warrant a factual proceeding before a federal district
   court to determine his citizenship. Accordingly, we transfer this matter to
   the U.S. District Court for the Southern District of Texas for a de novo
   review under 8 U.S.C. § 1252(b)(5)(B).
                                           I.
            Garza-Flores was born out of wedlock in Mexico in 1974. His parents
   have since deceased. His mother, Francisca Flores, was a Mexican national.
   His father, Eugenio Garza-Guerra, was a U.S. citizen.
            Petitioner entered the United States without inspection in August
   2000. He was subsequently convicted of burglary in Texas. At that time, he
   was unaware that he may have a claim to U.S. citizenship through his father.
   So he admitted that he was deportable and ineligible for relief from removal.




                                           2
Case: 20-60748        Document: 00516370816          Page: 3    Date Filed: 06/24/2022




                                      No. 20-60748


   He was removed from the United States pursuant to a final removal order in
   2003.
           His view changed, however, in 2014. He applied for a Certificate of
   Citizenship and claimed that he had acquired U.S. citizenship at birth
   through his father.       But U.S. Citizenship and Immigration Services
   (“USCIS”) denied his application.
           Approximately six years later, Petitioner reentered the United States.
   The Department of Homeland Security reinstated the prior removal order
   against him.
           After consulting with an attorney, Petitioner timely filed this petition
   for review under 8 U.S.C. § 1252(b)(1), along with an opposed motion to
   transfer his case to the U.S. District Court for the Southern District of Texas
   for a de novo determination of his citizenship claim under 8 U.S.C.
   § 1252(b)(5)(B).
                                           II.
           “A person generally may pursue a citizenship claim in two ways.”
   Lopez v. Holder, 563 F.3d 107, 110 (5th Cir. 2009). A person can affirmatively
   seek proof of citizenship by filing an application for a certificate of citizenship
   under 8 U.S.C. § 1452(a), and if denied, seek relief in federal district court
   under 8 U.S.C. § 1503. Alternatively, a person can proceed as Petitioner has
   done here—by asserting citizenship defensively, in response to removal
   proceedings, and if denied, file a petition for review in a court of appeals
   under 8 U.S.C. § 1252(b).
           If the court of appeals determines that “a genuine issue of material
   fact about the petitioner’s nationality is presented,” it shall transfer the
   proceeding to a federal district court for a de novo review of Petitioner’s
   nationality claim. 8 U.S.C. § 1252(b)(5)(B). If the court of appeals finds no




                                           3
Case: 20-60748      Document: 00516370816           Page: 4     Date Filed: 06/24/2022




                                     No. 20-60748


   such genuine issue of material fact, it should decide the nationality claim itself
   on the existing record. 8 U.S.C. § 1252(b)(5)(A). Even if USCIS has
   “previously rejected [the petitioner’s] citizenship claim,” as occurred here,
   that rejection “does not inhibit our review.” Iracheta v. Holder, 730 F.3d 419,
   422 (5th Cir. 2013). See also Alwan v. Ashcroft, 388 F.3d 507, 510 (5th Cir.
   2004) (same).
          The parties do not dispute that the applicable law for determining
   Petitioner’s citizenship “is the statute in effect at the time of [Petitioner’s]
   birth.” Iracheta, 730 F.3d at 423. Petitioner was born in 1974, so we look to
   the text of 8 U.S.C. § 1401(a)(7) and § 1409(a) in effect at that time.
          The government contests only one of the elements required by these
   provisions—whether, at the time of Petitioner’s birth, his citizen parent was
   “physically present in the United States or its outlying possessions for a
   period or periods totaling not less than ten years, at least five of which were
   after attaining the age of fourteen years.” It’s undisputed that the remaining
   requirements have all been met—Petitioner was (1) born out of wedlock, (2)
   outside the United States and its territories, (3) to an alien mother and a
   citizen father, and (4) paternity was legitimated before he turned 21.
          So if Petitioner demonstrates a genuine issue of material fact as to
   whether his father satisfied the “physical presence” requirement, he is
   entitled to a de novo review of his citizenship claim in district court. 8 U.S.C.
   § 1252(b)(5)(B).
          To determine whether a genuine issue of material fact exists under
   § 1252(b)(5), “summary judgment principles control.” Agosto v. INS, 436
   U.S. 748, 749 (1978). So we must transfer this case to the district court “if
   the supporting evidence would suffice to entitle a litigant to trial were such
   evidence presented in opposition to a motion for summary judgment.” Id.
   See also Rosales v. Lynch, 821 F.3d 625, 628 (5th Cir. 2016) (same).




                                           4
Case: 20-60748      Document: 00516370816           Page: 5     Date Filed: 06/24/2022




                                     No. 20-60748


   “Petitioner’s burden here is not to prove the facts conclusively, but merely
   to show that a genuine issue of material fact exists.” Batista v. Ashcroft, 270
   F.3d 8, 16 (1st Cir. 2001). Because we are applying summary judgment
   principles, we are “obliged not to weigh conflicting evidence,” “assess the
   credibility of [] affidavit[s],” or “attempt to reconcile” conflicting evidence.
   Rosales, 821 F.3d at 631.
                                          III.
          To establish his citizenship, Petitioner must show that, at the time of
   his birth in 1974, his father had satisfied the physical presence requirement—
   that is, he was physically present within the United States for a period
   “totaling not less than ten years, at least five of which were after attaining the
   age of fourteen years.”
          In support of that claim, Petitioner presents the following documents:
   (1) a certificate of baptism indicating that his father was baptized in Texas in
   1916; (2) his father’s illegible border crossing card that purportedly indicates
   his father arrived in the United States in 1938; (3) his father’s World War II
   draft card that was issued in 1941, which lists the United States as his country
   of citizenship, Texas as his place of employment, a Texas-based employer,
   and both Texas and Mexico residential addresses; (4) his father’s
   Application for Certificate of Citizenship dated September 15, 1969, which
   lists a Texas address and asserts that he goes “back [and] forth [between the
   United States and Mexico] whenever necessary,” and that he “resided in”
   the United States for five months in 1940; and finally, (5) a sworn affidavit
   from his father’s sister, Herminia Becerra.
          In her affidavit, Becerra attests to the following: Petitioner’s father,
   Eugenio, is Becerra’s older brother. Eugenio was born in 1915 in Texas.
   Eugenio and his wife had five children together, all of whom obtained their
   U.S. citizenship through Eugenio.           Eugenio also had an extra-marital




                                           5
Case: 20-60748     Document: 00516370816           Page: 6    Date Filed: 06/24/2022




                                    No. 20-60748


   relationship that resulted in Petitioner’s birth.     Becerra did not know
   Petitioner personally, but she knew about his mother’s relationship with
   Eugenio, and that it had resulted in Petitioner’s birth. From the time
   Eugenio was roughly ten years old through the remainder of his life, he
   worked as a field laborer for La Labor in the United States. He would work
   “at La Labor during the weekdays” and “would usually” return to his home
   in Mexico on the weekends.
          Finally, the affidavit asserts that, because Eugenio was sixty years old
   when Petitioner was born, Becerra has “no doubt” that Eugenio “was
   physically present in the U.S. for more than ten years prior to [Petitioner’s]
   birth.”
          Despite all this evidence, the government claims it is not enough to
   establish a genuine issue of material fact. We disagree.
                                         A.
          The government contends that Becerra’s affidavit is not based on
   personal knowledge, as required under Rule 56(c)(4).
          But courts have repeatedly held that the personal knowledge
   requirement of Rule 56 can be “reasonably inferred” from the
   circumstances—such as the affiant’s identity and relationship to the relevant
   subject matter. See, e.g., Matter of Green, 968 F.3d 516, 524 (5th Cir. 2020);
   DIRECTV Inc. v. Budden, 420 F.3d 521, 530 (5th Cir. 2005); Barthelemy v.
   Air Lines Pilots Ass’n, 897 F.2d 999, 1018 (9th Cir. 1990); United States v.
   Sellers, 483 F.2d 37, 41 (5th Cir. 1973), overruled on other grounds by United
   States v. McKeever, 905 F.2d 829 (5th Cir. 1990); Allen v. Coil Tubing Servs.,
   L.L.C., 846 F. Supp. 2d 678, 698 n.36 (S.D. Tex. 2012), aff’d, 755 F.3d 279
   (5th Cir. 2014); Sgroe v. Wells Fargo Bank, N.A., 941 F. Supp. 2d 731, 743
   (E.D. Tex. 2013).




                                         6
Case: 20-60748      Document: 00516370816          Page: 7    Date Filed: 06/24/2022




                                    No. 20-60748


          Considering Becerra’s relationship with her brother, we have no
   difficulty inferring her personal knowledge regarding the basic details of her
   brother’s marriage, children, and employment. And even if we were to strike
   Becerra’s speculative statement that she has “no doubt” her brother was
   physically present in the United States for the requisite amount of time, that
   still leaves the underlying information supporting her inference. “On a
   motion for summary judgment,” we “disregard only those portions of an
   affidavit that are inadequate and consider the rest.” Akin v. Q-L Invs., Inc.,
   959 F.2d 521, 531 (5th Cir. 1992).
                                         B.
          And even if we were to disregard Becerra’s affidavit, Petitioner’s
   documentary evidence supports the conclusion that his father resided and
   was physically present in the United States on numerous occasions
   throughout the relevant period of time. The government offers no rebuttal
   evidence of its own. And Petitioner’s evidence does not conflict with other
   parts of the record. Courts have found a genuine issue of material fact on far
   less. See, e.g., Agosto, 436 U.S. at 759 (finding genuine issue where Petitioner
   and government presented opposing evidence, and despite multiple reasons
   to find Petitioner non-credible); Rosales, 821 F.3d at 631 (finding genuine
   issue based on “thin evidence” and despite conflicting evidence in the
   record); Kamara v. Lynch, 786 F.3d 420, 425 (5th Cir. 2015) (finding genuine
   issue where no evidence had yet been developed on the relevant question);
   Durazo-Murrieta v. Mukasey, 267 F. App’x 628, 629 (9th Cir. 2008) (finding
   genuine issue as to the physical presence requirement based on evidence that
   Petitioner’s father “worked in the agricultural fields” in the United States).
          Notably, Petitioner was also recently tried in district court for the
   crime of unlawful reentry into the United States. See United States v. Garza-
   Flores, 2021 WL 5771866 (S.D. Tex. Dec. 6, 2021). He defended himself on




                                          7
Case: 20-60748     Document: 00516370816           Page: 8   Date Filed: 06/24/2022




                                    No. 20-60748


   the ground that he is a U.S. citizen and thus entitled to return to the United
   States. As here, the criminal case turned on whether his father met the
   “physical presence” requirement. Id. at *6. Evaluating nearly identical
   evidence, the court determined that reasonable doubt existed as to his
   father’s requisite physical presence—and thus found him not guilty. Id. at
   *1, *6. Our conclusion in this case—that Petitioner has presented a genuine
   issue of material fact as to his citizenship—is certainly consistent with the
   judgment in his criminal case.
                                       ***
          “United States citizenship is one of the greatest privileges this world
   has ever known.” Lopez v. Pompeo, 923 F.3d 444, 447 (5th Cir. 2019) (Ho, J.,
   concurring). Garza-Flores has staked his claim to that precious right. And
   he has presented at least a genuine issue of material fact concerning that
   claim. Accordingly, we transfer this case to the U.S. District Court for the
   Southern District of Texas for a de novo determination of his citizenship
   claim under 8 U.S.C. § 1252(b)(5)(B).




                                         8